Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessie Herrera on 2/15/2022.

The application has been amended as follows: 

For claim 27, lines 2-3, “in particular, paper, cardboard or a plastic material” has been changed to --wherein the flexible material is at least one of paper, cardboard and plastic--.
For claim 27, lines 3-4, “opposite first and second end portions” has been changed to --opposite first and second ends--.
For claim 29, line 1, “The plant terrarium assembly according to claim 26,” has been changed to --The plant terrarium assembly according to claim 27,--.
For claim 30, line 1, “The plant terrarium assembly according to claim 26,” has been changed to --The plant terrarium assembly according to claim 27,--.

For claim 35, lines 2-3, “the first and second opposite ends” has been changed to --first and second opposite ends of the removable retainer--.
For claim 37, line 1, “The plant terrarium assembly according to claim 26,” has been changed to --The plant terrarium assembly according to claim 27,--.
Claim 44, line 5, “which holds a growing medium” has been changed to –which holds the growing medium--.
Claim 44, line 11, “the first and second end portions” has been changed to --first and second ends of the retainer--.
Claims 38-43 are cancelled.

Reasons for Allowance
Claims 26-37 and 44-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
References to Tredup (U.S. Patent No. 2,639,552), Wallace (U.S. Patent No. 1,621,818), Hsien et al. (U.S. Patent No. 5,561,946), Spector (U.S. Patent No. 4,128,966) and Spector (U.S. Patent No. 3,995,396) show plant terrarium assemblies with transparent housing enclosing an inner volume, a closing member configured to be moved between a closed position and an open position in order to open and close the opening in the housing, wherein the closing member has an inner side and an outer side, wherein in the closed position the inner side faces the inner volume, and wherein the outer side is configured to form a bottom side of the plant terrarium assembly, a 
Angeles et al. (U.S. Patent No. 5,224,598) and Mondragon Sorribes (DE 2909378 A1) show plant packaging including a housing, a container, a growing medium and at least one plant housed within the container and a removable retainer configured to keep the growing medium in the container during transport. The references lack a closing member, wherein the outer side is configured to form a bottom side of the plant terrarium assembly.
Lastly, the reference to Steiner (DE 102017131034 A1) shows a housing, a container, a growing medium and at least one plant which are positioned in the container, and a removable retainer configured to keep the growing medium in the container during transport, wherein the removable retainer has a first length (L1) which is at least equal to the diameter (D1) of the container plus twice the distance from a first edge of the closing member to a second edge of the open upper end of the container. The reference lacks a transparent housing and a closing member, wherein the outer side of the closing member is configured to form a bottom side of the plant terrarium assembly.
It would not have been obvious to modify any of the plant terrarium assemblies or plant packaging as cited above to include the removable retainer 16 as taught by .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             
/PETER M POON/           Supervisory Patent Examiner, Art Unit 3643